Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162837                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 162837
                                                                   COA: 355697
                                                                   Tuscola CC: 19-014919-FH
  CORY ANN ZIEGLER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 19, 2021
  order of the Court of Appeals is considered. We DIRECT the Tuscola County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days of the
  date of this order. The prosecutor shall specifically address whether the trial court
  properly assigned 10 points for Offense Variable (OV) 10, MCL 777.40.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 9, 2021
           p0706
                                                                              Clerk